



EMPLOYMENT AGREEMENT







THIS AGREEMENT (“Agreement”) effective as of the 31st day of March, 2005




BETWEEN:







Idaho General Mines, Inc.




10 N. Post Street

Suite 610

Spokane, WA 99201




(the “Company”)







-and-




Robert L. Dumont






Executive Vice President of Business Development

906 McKinley Ave.

Kellogg, ID 83837




(the “Executive”)










RECITALS




WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and

WHEREAS, the Company desires to assure fair treatment of its executives in the
event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with the Company notwithstanding
the outcome of a possible Change in Control transaction; and

WHEREAS, the Company recognizes that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations,





1







--------------------------------------------------------------------------------





to be able to assess objectively and pursue aggressively the interests of the
Company’s stockholders in making these evaluations and carrying on such
negotiations; and

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

WHEREAS the Executive is an Officer of the Company and is employed in the
Business (as defined below) operated by the Company;




WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the current Company and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that are competitive with those of other corporations.
 Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.




NOW THEREFORE in consideration of the promises and mutual covenants herein
contained, the parties hereto agree as follows:




1.

Defined Terms




(a)

“Cause” shall mean (i) the continued failure by the Executive to perform his
material responsibilities and duties toward the Company (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness), (ii) the engaging by the Executive in willful or reckless conduct that
is demonstrably injurious to the Company monetarily or otherwise, (iii) the
conviction of the Executive of, or a plea of nolo contendre to, a felony or a
crime of moral turpitude, or (iv) the commission or omission of any act by the
Executive that is materially inimical to the best interests of the Company and
that constitutes on the part of the Executive common law fraud or malfeasance,
misfeasance, or nonfeasance of duty; provided, however, that “cause” shall not
include the Executive’s lack of professional qualifications.  For purposes of
this Agreement, an act, or failure to act, on the Executive’s part shall be
considered “willful” or “reckless” only if done, or omitted, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.  The Executive’s employment shall not be deemed to have
been terminated for “cause” unless the Company shall have (A) given or delivered
to the Executive reasonable notice setting forth the reasons for the Company’s
intention to terminate the Executive’s employment for “cause,” and (B) provided
the Executive a reasonable opportunity to cure the act or omission that is the
basis for the proposed termination for cause, to the extent curable.





2







--------------------------------------------------------------------------------








(b)

“Change in Control” shall mean:

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting  power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(b)(iii)(A), 1(b)(iii)(B) and
1(b)(iii)(C);

(ii)

Any time at which individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly





3







--------------------------------------------------------------------------------





or indirectly, 50% or more of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;

(iv)

A sale or disposition of all or substantially all of the assets of the Company
to an unrelated party; or

(v)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)

“Code” shall mean the Internal Revenue Code as of 2005, as amended.

(d)

“Disability,” for purposes of this Agreement, shall mean total disability as
defined in any long-term disability plan sponsored by the Company in which the
Executive participates, or, if there is no such plan or it does not define such
term, then it shall mean the physical or mental incapacity of the Executive that
prevents him from substantially performing the duties of the office or position
to which he was elected or appointed by the Board for a period of at least 180
days and the incapacity is expected to cause death or last at least one (1)
year.

(e)

The “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs.  Anything in this Agreement to the contrary
notwithstanding, if the Executive’s employment or status as an elected officer
with the Company is terminated within six (6) months before the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.

(f)

“Parent” shall mean any entity that directly or indirectly through one or more
other entities owns or controls more than 50 percent of the voting stock or
common stock of the Company.

(g)

“Subsidiary” shall mean a company 50 percent or more of the voting stock, common
stock or other economic interests of which are owned, directly or indirectly, by
the Company.

(h)

“Board” shall mean the Board of Directors of the Company;

(i)

“Business” shall mean the business presently or hereafter carried on by the
Company in the area of mineral resource exploration and development;





4







--------------------------------------------------------------------------------





(j)

“Stock Option Plan” shall mean the incentive stock option plan of the Company
for directors, officers, employees and other service providers of the Company.

2.

Employment




(a)

The Company shall employ the Executive and the Executive shall serve the Company
and its subsidiaries as Executive Vice President of Business Development or in
such other capacity or capacities as may be determined by the Board from time to
time.




(b)

The Executive represents that he has the required skills and experience to
perform the duties required of him as Executive Vice President of Business
Development and agrees to be bound by the terms and conditions of this
Agreement.




(c)

The Executive will be employed on a full-time basis for the Company and will
devote himself exclusively to the Business and will not be employed or engaged
in any capacity in any other business which is in competition with the Business
of the Company, without the prior written approval of the Company.




(d)

The Executive acknowledges that in carrying out his duties and responsibilities:




(i)

the Executive shall comply with all lawful and reasonable instructions as may be
given by the Chief Executive Officer of the Company or the Board;




(ii)

the Executive will perform his duties with the highest level of integrity and in
a manner which shall engender the Company’s complete confidence in the
Executive’s relationship with other employees of the Company and with all
persons dealt with by the Executive in the course of employment; and




(iii)

the Executive will perform his duties in a diligent, loyal, productive and
efficient manner and use his best efforts to advance the Business and goodwill
of the Company.




(e)

The Executive is employed on a full-time basis for the Company and he
understands that the hours of work involved will vary and be irregular and are
those hours required to meet the objectives of the employment.




(f)

The Executive’s initial location of employment under this Agreement shall be in
the State of Washington. Until a Change in Control, the Executive agrees,
however, to relocate his employment if directed to do so by the Chief Executive
Officer of the Company or the Board.  The Company shall reimburse the Executive
for all reasonable and necessary moving expenses related to a relocation of
employment hereunder.




3.

Compensation and Benefits




As compensation for the services to be rendered by the Executive to the Company,
the Company agrees to provide the remuneration and benefits set out in this
clause 3.








5







--------------------------------------------------------------------------------





(a)

Base Salary and Discretionary Bonus




Except as per the limitation set out below in 3(a)(i), the Executive shall be
paid a minimum annual base salary of US $120,000.00 to be reviewed annually by
the Board.  Said salary shall be subject to all statutory and other deductions
and shall be paid monthly, in arrears, by cheque or deposit, or such other
periodic installments as may be from time to time agreed.  In addition, the
Executive is entitled to receive a discretionary performance bonus in such
amount, if any, as the Board in its sole discretion may determine.  If a Change
in Control occurs then a bonus will automatically become payable and not be less
than 30% of the Executive’s annual salary.  The minimum base salary shall become
effective , as soon as, the Company has raised the sum of $5,000,000 (five
million) to the treasury in private placements, exercise of stock warrants,
exercise of stock options, IPO’s or upon Change in Control which ever occurs
first.




(b)

Grant of Stock Options, Shares, and Bonuses




The Executive shall be eligible to receive stock options granted pursuant to the
Stock Option Plan, and, as may be effected for bonuses, on such terms and
conditions as the Board in its discretion may determine.  Upon a Change of
Control, any and all Common Shares, options, or other forms of securities issued
by the Company and beneficially owned by the Executive (whether granted before
or after the date of this Agreement) that are unvested, restricted, or subject
to any similar restriction that would otherwise require continued ownership by
the Executive beyond the Change of Control Date in order to be vested in the
hands of the Executive shall vest automatically without further action by the
Board.




(c)

Health (Medical and Vision), Dental, Long Term Disability and Life Insurance




The Executive shall be entitled to receive and participate in health (medical
and vision), dental, long-term disability and life insurance programs as are
made available by the Company to other employees holding similar positions of
importance to the Company, provided that the Company may modify, suspend, or
discontinue any or all of such benefits for its employees generally or for any
group thereof, without obligation to replace any such modified, discontinued or
suspended benefit with any other benefit or to otherwise compensate the
Executive in respect thereof.




(d)

Stock Appreciation Award in the Event of a Change in Control




In the event of a contemplated Change in Control, the Executive shall become
entitled to receive an additional equity stake equal to the equity stake he then
holds, contingent upon the occurrence of a Change in Control.  Executive’s
equity stake shall include all shares, options (vested and unvested), and
warrants in Executive’s name or beneficially owned by Executive, and the
additional equity stake shall be provided in kind to the Executive.








6







--------------------------------------------------------------------------------





4.

Vacation




The Executive will be entitled to twenty (20) days of vacation during each
twelve (12) month period plus usual statutory and other public holidays, the
timing of such vacation to be mutually agreed upon between the Executive and the
Company.  In that the spirit of this vacation provision is that the Executive
should take vacation but may, because of the duties required of the Executive,
prevent him from taking said vacation, the Executive shall be paid the cash
equivalent of any unused vacation entitlement at the end of each year, but in no
way shall unused vacation time accrue to the next 12 month period.




5.

Expenses




The Executive shall be reimbursed by the Company for business expenses incurred
as a result of his work on behalf of the Company.  The Company shall reimburse
the Executive for such expenses upon presentation of supporting documentation
satisfactory to the Company in accordance with the tax principles applicable in
the United States for such reimbursement and the Company’s established
reimbursement policies, as those policies may be modified from time to time in
the Company’s discretion.




6.

Terms of the Agreement and Termination




(a)

This Agreement shall commence on the date hereof and shall terminate three years
hence on April 1, 2008, unless terminated pursuant to the provisions hereof.




(b)

The Executive may terminate his employment pursuant to this Agreement by giving
at least two (2) months’ advance notice in writing to the Company.  The Company
may waive such notice, in whole or in part and if it does so, the Executive’s
entitlement to remuneration and benefits pursuant to this Agreement will cease
on the date it waives such notice.




(c)

The Executive’s employment shall be terminated upon the death of the Executive
whereupon all stock options granted to the Executive shall immediately vest and
shall be exercisable by the Executive’s heirs, executors, administrators or
personal representatives in accordance with the terms of the Stock Option Plan.




(d)

The Executive’s employment shall be terminated upon the Disability of the
Executive whereupon all stock options granted to the Executive shall immediately
vest and shall be exercisable by the Executive in accordance with the terms of
the Stock Option Plan.




(e)

In the event of an Effective Change of Control, the Executive’s employment shall
be deemed to have been terminated without cause and the Company shall be
obligated to pay the Executive the amount of severance payments calculated in
accordance with subparagraph 6(f) hereof in addition to the benefits of
subparagraph 3(b) hereof.








7







--------------------------------------------------------------------------------





(f)

The Executive’s employment may be terminated without cause by majority vote of
the Board.  In the event that the Executive’s employment is so terminated, or is
deemed to have been terminated pursuant to subparagraph 6 (e) herein, without
cause, any stock options granted but not vested shall be deemed to have
immediately vested and the Company shall pay to the Executive 24 months salary,
in compensation for the Executive’s loss of employment, together with a payment
equal to 100% of the greater of any target bonus or bonus actually earned for
each year in such 24 month period and any other compensation which the Executive
is entitled to receive.  Substantially similar health related benefits as
provided by the company will also continue for a period of 24 months.  The
Executive shall not have the duty to mitigate damages.  For the purpose of
calculating such payments, all Federal and State taxes and Federal excise taxes
(parachute taxes) shall be grossed-up such that the Executive receives the
amount specified after all taxes have been paid.




(g)

The Company may terminate the Executive’s employment without notice or payment
in lieu thereof, for cause.




7.

Notices




(a)

Any notice required or permitted to be given to the Executive shall be
sufficiently given if delivered to the Executive personally or if mailed by
registered mail to the Executive’s address disclosed on the face page hereof (or
such address as the Executive may later provide in writing to the Chief
Executive Officer or Secretary of the Company).




(b)

Any notice required or permitted to be given to the Company shall be
sufficiently given if delivered to the Chief Executive Officer or Secretary of
the Company personally or if mailed by registered mail to the Company’s head
office at its address disclosed on the face page hereof.




(c)

Any notice given by mail shall be deemed to have been given forty-eight hours
after the time it is posted.




8.

Entire Agreement




This Agreement terminates, replaces and supersedes all prior agreements, oral or
written, between the parties hereto.  This Agreement contains the final and
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and they shall not be bound by any terms, conditions,
statements, covenants, representations, or warranties, oral or written, not
herein contained with respect to the subject matter hereof.




9.

Headings




The headings in this Agreement are for convenience of reference only, and under
no circumstances should they be construed as being a substantive part of this
Agreement nor shall they limit or otherwise affect the meaning hereof.





8







--------------------------------------------------------------------------------








10.

Warranty




The parties represent and warrant that there are no restrictions, agreements or
limitations on their rights or ability to enter into and perform the terms of
this Agreement.




11.

Severability




In the event that any provision of this Agreement is found to be void, invalid,
illegal or unenforceable by a court of competent jurisdiction, such finding will
not affect any other provision of this Agreement.  If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.




12.

Modification




Any modification of this Agreement must be in writing and signed by both the
Executive and the Company or it shall have no effect and shall be void.




13.

Waiver




The wavier by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or violation.




14.

Assignment of Rights




The rights which accrue to the Company under this Agreement shall pass to its
successors or assigns.  The rights of the Executive under this Agreement are not
assignable or transferable in any manner.




15.

Independent Legal Advice




The Executive acknowledges that he has read and understands this Agreement, and
acknowledges that he has had the opportunity to obtain independent legal advice
with respect to it.




16.

Time of Essence




Time shall be of the essence of this Agreement.










17.

Governing Law




The Agreement shall be governed by and construed in accordance with the laws of
the State of Idaho.  Any dispute between the Company and Executive shall be
brought exclusively in the State or Federal Courts located in Idaho State.  In
the event of such





9







--------------------------------------------------------------------------------





dispute, the prevailing party shall be entitled to recover its reasonable
attorneys fees and costs.




IN WITNESS WHEREOF the parties have duly executed this Agreement effective as of
the date first written above.




IDAHO GENERAL MINES, INC.









By: _____________________________

       Robert L. Dumont

       E.V. P. of Business Development










       _____________________________

       Robert L. Russell

       President & CEO







       _____________________________

       Robert Llee Chapman

       Chairman of Compensation Committee










       _____________________________

       Richard Nanna

       Member of Compensation Committee










       ______________________________

       Norman A. Radford, PG

       Member of Compensation Committee




ATTEST:




_________________________________________________

Michael K. Branstetter





10





